DECISION AND JUDGMENT ENTRY
This matter is before the court upon a petition for writ of procedendo filed by relator. Relator is seeking from this court a writ compelling respondent, Judge Robert Christiansen, to render a judgment on relator's motion for relief from judgment.
6th Dist.Loc.App.R. 6 provides that, in an original action, the relator shall "file a praecipe directing the clerk of the court of appeals to serve a copy of the complaint on each other party at the addresses listed in the praecipe."  The record before us reveals that relator did not file a praecipe along with his petition and, consequently, respondent has not been served with the petition. For this reason, relator's petition for writ of procedendo must be dismissed.
In addition, 6th Dist.Loc.App.R. 7(A) requires security for the payment of costs. If the party bringing the original action is unable to secure such payment, he or she may file an affidavit of indigency so indicating. However, 6th Dist.Loc.App.R. 7(A) also provides:
  "In the event the affidavit is filed by an inmate of a state institution it shall be accompanied, as an exhibit thereto, by a certificate of the superintendent or other appropriate officer of the institution setting forth the amount of funds, if any, which the inmate has on deposit with the institution available to the inmate to secure costs."
A review of the record reveals that relator has not included such an exhibit with his affidavit of indigency. Accordingly, the petition must be dismissed for this reason as well. This cause is dismissed at relator's costs.
  ____________________________________ Pietrykowski, P.J.
Peter M. Handwork, J., Melvin L. Resnick, J., JUDGES CONCUR.